FILED
MEMORANDUM DECISION                                        Jul 21 2016, 10:18 am

                                                                CLERK
Pursuant to Ind. Appellate Rule 65(D), this                 Indiana Supreme Court
                                                               Court of Appeals
Memorandum Decision shall not be regarded as                     and Tax Court

precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Bryan L. Ciyou                                            Michael A. Wilkins
Julie C. Dixon                                            Broyles Kight & Ricafort, P.C.
Darlene R. Seymour                                        Indianapolis, Indiana
Ciyou & Dixon, P.C.
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

B. L.,                                                   July 21, 2016

Appellant-Respondent,                                    Court of Appeals Cause No.
                                                         30A01-1502-DR-59
         v.                                              Appeal from the Hancock Superior
                                                         Court
J. S.,                                                   The Honorable Daniel Pfleging,
                                                         Special Judge
Appellee-Petitioner.
                                                         Cause No. 30D01-1101-DR-149




Riley, Judge.




Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016          Page 1 of 25
                                   STATEMENT OF THE CASE

[1]   In this consolidated appeal, Appellant–Respondent, B.L. (Father), appeals the

      trial court orders which allowed Appellee-Petitioner, J.S. (Mother), to relocate,

      denied him additional parenting time, and found him in contempt of a prior

      parenting time order.


[2]   We affirm.


                                                    ISSUES

[3]   Father raises three issues in this consolidated appeal, which we restate as the

      following:

      (1) Whether the trial court abused its discretion in allowing Mother to relocate;

      (2) Whether the trial court abused its discretion by not granting Father

      additional parenting time; and

      (3) Whether the trial court abused its discretion by holding Father in contempt.


                           FACTS AND PROCEDURAL HISTORY

[4]   Mother and Father were married on June 24, 2007, and in December 2007,

      K.L. (the Child), was born. On January 26, 2011, Mother filed for dissolution

      of her marriage to Father. On October 18, 2011, the trial court issued its Order

      on Findings of Facts Regarding Final Contested Issues (October 2011 Order).

      In that order, Mother was awarded temporary possession of the marital

      residence as well as temporary physical custody of the Child. On July 26, 2012,


      Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 2 of 25
      the trial court entered its Final Judgement and Decree for Dissolution of

      Marriage, in which it incorporated the October 2011 Order. As part of the July

      26, 2012 order, parenting time was governed by the Indiana Parenting Time

      Guidelines (Guidelines), except that Mother would have the Child every

      Memorial Day weekend, and Father every Labor Day weekend. In addition,

      the order provided that Father would have the Child on Wednesday and

      Friday, and the parties would exercise additional parenting time, as long they

      did not infringe on the other party’s parenting time. The record shows that the

      parties continued to litigate issues with respect to the dissolution decree through

      2013, including a motion to correct error, an appeal, remand on appeal, and

      mediation to resolve same.


[5]   Additionally, the parties engaged in a very litigious post-decree parenting time

      allocation. On January 23, 2013, Mother filed a contempt petition with regards

      to the October 2011 Order. Mother alleged that Father had violated the

      parenting time by picking up the Child several times from preschool, on times

      not designated to him, and exercising parenting time while she was at work.

      Specifically, Mother claimed that on December 12, 2012, Father picked up the

      Child from preschool at 11:30 a.m. and took her out for lunch. Thereafter,

      Father texted Mother stating that he would be taking the Child to the

      Children’s Museum. Again on January 4, 2013, Father had lunch with the

      Child and subsequently removed the Child from preschool between 12:15 p.m.

      to 5:00 p.m. Also, on January 11, 2013, without informing Mother, Father

      picked up the Child for the weekend at approximately 8:00 a.m. Finally, on


      Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 3 of 25
      January 21, 2013, Father took the Child from preschool at around 8:30 a.m.

      without Mother’s permission. On that day, Father texted Mother at around

      11:30 a.m. indicating that the Child was with him, and he sent an additional

      text at 2:00 p.m. stating that he was going to That Fun Place in Greenfield,

      Indiana.


[6]   On March 12, 2013, the parties filed their Agreed Entry regarding pick-up and

      drop-off times for the Child. Pursuant to the Agreed Entry, parties were to

      provide each other with notification by 5:00 p.m. of the day prior, as to any

      changes with respect to the Child’s pick-up or drop-off. Six days later, on

      March 18, 2013, Mother filed another contempt petition, alleging that Father

      had violated the Agreed Entry. Mother stated that she had joined the YMCA,

      and on Monday evenings she worked out at the gym and placed the Child in

      the YMCA child care center. Mother stated that on March 11, 2013, when she

      and the Child arrived at the gym, Father was waiting inside. Father expressed

      to Mother that he was going to take the Child to get a bagel, and Mother stated

      that it was her time with the Child. At that point, Father took the Child’s hand

      and started leading her out. Mother intervened by telling Father that the Child

      needed to go to the bathroom. While in the bathroom, Mother called her

      attorney and was advised to go home. On the way home, the Child cried and

      was upset by the whole incident.


[7]   The Child was born in Fishers, Indiana. The parties moved to Fortville,

      Indiana when she was approximately one and one-half years old. The parties

      wish was to raise the Child in a rural setting. Prior to moving to Fortville,

      Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 4 of 25
      Mother had lived and worked in Fishers. The Child had also attended daycare

      and preschool in Fishers for the first five years of her life. In 2013-2014, while

      the Child was in preschool, and again in 2014-2015, while the Child was in first

      grade, she was enrolled in the YMCA afterschool program. The program

      offered physical fitness activities, snacks, social time, homework time, and a

      broad range of crafts and special activities.


[8]   Following the parties’ divorce, Father purchased land approximately one mile

      from Mother’s residence and built a home. On July 17, 2013, Father filed

      notice of his intent to move. On August 23, 2013, Father filed his verified

      petition seeking additional parenting time instead of having the Child placed in

      an afterschool program. Three days later, on August 26, 2013, the trial court

      issued an ex parte order permitting Father to exercise additional parenting time

      whenever Mother was at work, but on condition that he returned the Child to

      preschool in time for Mother’s normal pick up time. On September 10, 2013,

      Mother filed a motion to vacate the ex parte order issued on August 26, 2013.

      Also on the same day, Mother filed notice of her intent to relocate to Fishers.

      Mother stated that she wanted to be closer to work, the Child’s activities were

      in Fishers, she did most of her shopping in Fishers, and it was becoming more

      difficult to maintain the thirteen acre property surrounding her home. Also,

      Mother claimed that it would be in the Child’s best interest to live in a

      neighborhood where other children were present. On October 30, 2013, Father

      filed his objection thereon, arguing that Mother’s move was an attempt to erode

      his relationship with the Child, and that relocation was not in the Child’s best


      Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 5 of 25
      interests. Based on that, Father requested adjustment of parenting time, and an

      order preventing relocation, or, in the alternative, for an entry of a preliminary

      order preventing relocation. On the next day, Mother filed a verified petition

      for clarification of additional parenting time and miscellaneous issues regarding

      Father’s parenting time. In that petition, Mother claimed that the Child was in

      the top weight category for her age and she did not get much physical exercise.

      Mother alleged that since September 2013, Father would pick the Child up

      from school almost on a daily basis, or have the Child take the bus to Father’s

      new home. Mother stated that the Child would stay with Father until Mother

      returned from work. According to Mother, Father would allow the Child to eat

      unhealthy snacks and remain sedentary while he worked. Mother also claimed

      that Father failed to notify her numerous times, in advance, of his plans with

      the Child after school. In addition, Mother alleged that Father returned the

      Child at 6:30 p.m. on Sundays instead of the agreed 6:00 p.m. drop-off and the

      Child’s homework would be not be completed.


[9]   On March 18, 2014, Mother filed a petition requiring Father to take the Child

      to activities during his parenting time, ensure that the Child’s homework was

      finished, and to keep her apprised as to Child’s whereabouts. On May 15,

      2014, Father filed a verified petition requiring Mother to include him on the

      pickup list at school, to modify the existing physical and legal custody, or, in

      the alternative, expand his parenting time. On May 22, 2014, Mother filed her

      response, along with several other responses to the pending motions. On June




      Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 6 of 25
       26, 2014, the trial court issued an Order (June 26th Order) on hearing stating, in

       part

               2. Mother shall add Father to the pickup list, subject to Father’s
               parenting time order. The fact that Father is on the pickup list does
               not give him carte blanche authority to pick up [the Child]. The
               parenting time order, in paragraph no. 4 of this Order is Father’s
               parenting time.


               ****


               4. On an interim basis, Father’s parenting time is modified during the
               school year as follows: Father shall have mid-week parenting time on
               Tuesdays and Wednesdays from 4:00 p.m. to 8:30 p.m. Father’s
               parenting time on his weekends with [the Child] shall begin when
               school is out on Friday. Father shall continue to have holidays and
               extended parenting time as previously ordered. The aforesaid
               modification of parenting time during the school year may be revisited
               at the hearing in October of 2014.


       (Appellant’s App. pp. 140-41).


[10]   On October 21-22, 2015, the trial court heard evidence on Mother’s notice of

       intent to move, Father’s objection on the same, Mother’s verified petition for

       clarification of additional parenting time and miscellaneous issues regarding

       Father’s parenting time, and finally, Mother’s verified petition for order

       requiring Father to take the Child to activities during his parenting time and

       ensure that the Child’s homework is completed, and to keep Mother appraised

       on the Child’s whereabouts. At the request of Father, on January 15, 2015, the

       trial court issued findings of facts and conclusions of law thereon, ordering that



       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 7 of 25
        1. Mother may relocate to Fishers, Indiana.


        2. The parties shall continue to have joint legal custody and Mother
        shall continue to have primary physical custody of [the Child].


        3. Father shall exercise parenting time as follows:


           a. Every other weekend from Friday after the end of the school day
           until Sunday at 6:30 p.m.


           b. Every Tuesday and Wednesday from 4:00 p.m. until 8:30 p.m.


           c. Holidays shall be pursuant to the [] Guidelines, with the
              exception that Mother shall have [the Child] every Memorial
              Day weekend and Father shall have [the Child] every Labor Day
              weekend in order to accommodate family events, as previously
              ordered in the Order on Findings of Facts Regarding Final Contested
              Issues, entered on October 18, 2011.


        6. Each party shall purchase clothing for [the Child] and have that
        clothing in their respective homes to eliminate a clothing exchange.
        Any clothing that [the Child] wears from one house to another shall be
        cleaned and returned at the next exchange of [the Child] between the
        parties.


        7. Father shall take [the Child] to her extracurricular activities, which
        occur during his parenting time, unless there is an emergency or a
        special event. If Father is taking [the Child] out-of-town to visit
        relatives for the weekend, he shall travel after [the Child’s]
        extracurricular activity.


        8. Each party shall make sure that [the Child’s] homework is
        completed during their respective parenting time.




Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 8 of 25
               9. Each party shall respond [to an hours] email from the other party
               within twenty-four (24) hours.


               10. Each party shall respond to a text message from the other party
               within two (2) hours.


       (Appellant’s App. pp. 43-50). Father timely filed his notice of appeal on

       February 16, 2015.


[11]   There were several contempt petitions filed by Mother. Relevant to this appeal

       is Mother’s contempt petition filed on December 22, 2014, asserting that Father

       had failed to comply with the June 26th Order regarding his parenting time. As

       noted above, the June 26th Order allowed Father to pick up the Child from

       school. In addition, Father had midweek parenting time on Tuesdays and

       Wednesdays from 4:00 p.m. to 8:30 p.m. At the contempt hearing, Mother

       argued that on November 23, 2014, she contacted Father via email and

       requested that he pick up the Child on November 25, 2014 at around 3:30 p.m.

       and take her to the dentist. On that day, Father picked the Child at 2:00 p.m.,

       and he failed to notify the school or Mother, that he had picked up the Child.

       The Child’s birthday was December 4th , and according to the Guidelines,

       Father was meant to have the Child between 5:00 p.m. and 8:00 p.m. Mother

       offered Father additional parenting time from 4:00 p.m. up until 8:30 p.m.

       Mother alleged that Father emailed her stating that he would be picking up the

       Child from school at 2:00 p.m. On Tuesday December 16, 2014, Father again

       picked up the Child at 2:00 p.m. instead of the usual 4:00 p.m. On the

       following day, Wednesday December 17, 2014, Father sent a message to

       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 9 of 25
       Mother informing her that he would be picking up the Child at 2:00 p.m. that

       day in order to work on the Child’s homework, attend the fitness center, and

       visit the Christmas lights. Mother claimed that there was a Christmas rehearsal

       scheduled at 2:30/2:45 p.m. at the YMCA afterschool. Mother emailed Father

       regarding the rehearsal and Father responded by stating that the Child “will be

       unable to attend today but I will work with [the Child] on her Christmas items

       and completing her homework.” (Appellant’s App. p. 145)


[12]   On February 10, 2015, the trial court conducted a hearing on Mother’s

       contempt petition. At the close of the evidence, the trial court found Father in

       contempt for failing to comply with the June 26th Order prohibiting him from

       picking up the Child on times not designated on his parenting time schedule.

       Father filed his notice of appeal with respect to the contempt order on May 18,

       2015. On May 29, 2015, Father filed a motion to consolidate his appeals with

       regard to the order allowing Mother to relocate and denying him additional

       parenting time, and the contempt sanction stemming from the parenting time

       order of June 26th.


[13]   Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                            I. Standard of Review

[14]   Where the trial court has entered special findings of fact and conclusions

       thereon, our court will “not set aside the findings or judgment unless clearly

       erroneous, and due regard shall be given to the opportunity of the trial court to

       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 10 of 25
       judge the credibility of the witnesses.” Ind. Trial Rule 52(A). Under our well-

       established, two-tiered standard of review, we must determine whether the

       evidence supports the findings and whether those findings support the

       judgment. In re Paternity of C.S., 964 N.E.2d 879, 883 (Ind. Ct. App. 2012),

       trans. denied. We consider the evidence most favorable to the trial court’s

       judgment, and we do not reweigh evidence or reassess the credibility of

       witnesses. D.C. v. J.A.C., 977 N.E.2d 951, 954 (Ind. 2012). We will find clear

       error only if “the record does not offer facts or inferences to support the trial

       court's findings or conclusions of law.” Rogers v. Rogers, 876 N.E.2d 1121, 1126

       (Ind. Ct. App. 2007), trans. denied.


[15]   In the instant case, at the request of Father, the trial court entered its findings of

       fact and conclusion of law with respect to Mother’s verified notice of intent to

       move, Father’s objection on Mother’s relocation and his motion for order to

       prevent relocation, Father’s verified petition to modify physical and legal

       custody or in the alternative expand Father’s parenting time. When a party

       requests special findings and conclusions thereon, “we may affirm the judgment

       on any legal theory supported by the findings.” Werner v. Werner, 946 N.E.2d
1233, 1244 (Ind. Ct. App. 2011).


[16]   In conjunction with the Trial Rule 52 standard, there is a longstanding policy in

       our State that appellate courts should defer to the determinations of trial courts

       in family law matters. Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011). We accord

       this deference because trial courts directly interact with the parties and are thus

       in a superior position “to assess credibility and character through both factual

       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 11 of 25
       testimony and intuitive discernment.” Id. Conversely, “appellate courts ‘are in

       a poor position to look at a cold transcript of the record [] and conclude that the

       trial judge, who saw the witnesses, observed their demeanor, and scrutinized

       their testimony as it came from the witness stand, did not properly understand

       the significance of the evidence.’” D.C., 977 N.E.2d at 956-57 (quoting Kirk v.

       Kirk, 770 N.E.2d 304, 307 (Ind. 2002)).


                                                  I. Relocation

[17]   Father first asserts that Mother failed to satisfy her burden of proof that the

       proposed relocation is in good faith and for a legitimate purpose. Under

       Indiana’s relocation statute, there are two ways for a non-custodial parent to

       object after receiving notice that the custodial parent intends to relocate: by

       filing a motion to prevent the relocation or by filing a motion to modify

       custody. T.L. v. J.L., 950 N.E.2d 779, 784 (Ind. Ct. App. 2011), reh’g denied.

       See Ind. Code §§ 31-17-2.2-1,-5. Following a motion to prevent relocation, the

       relocating parent must prove “that the proposed relocation is made in good

       faith and for a legitimate reason.” I.C. § 31-17-2.2-5(c). If the court finds a

       good faith, legitimate purpose for the relocation, the burden then shifts to the

       non-relocating parent to demonstrate “that the proposed relocation is not in the

       best interest of the child.” I.C. § 31-17-2.2-5(d). If the non-relocating party fails

       to object, the custodial parent is permitted to relocate with the Child. I.C. § 31-

       17-2.2-5(e).


[18]   Because there is no explicit criteria for determining whether a relocation is in

       good faith and for a legitimate reason, our court has generally required that the
       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 12 of 25
       moving parent demonstrate an objective basis—that is, “more than a mere

       pretext”—for relocating. T.L., 950 N.E.2d at 787. It is commonly understood

       in today’s society that individuals move in order to live closer to family

       members, for financial reasons, and for employment opportunities. Id. at 788.

       As such, “[w]e infer that these and similar reasons . . . are what the legislature

       intended in requiring that relocation be for ‘legitimate’ and ‘good faith’

       reasons.” Id.


[19]   Following the parties’ divorce, Father moved out of the marital home,

       purchased land about one mile from the Mother’s home, built a house, and filed

       his notice to move on July 17, 2013. Less than two months after Father’s

       notice, Mother filed her notice to relocate to Fishers. At trial, Mother

       summarized her reasons for relocating as follows

               [O]nce [the Child] started school, I started realizing how much driving
               and how much time there was back and forth between work and [the
               Child’s] school. And so [] I started thinking about how much it was to
               maintain the property on my own. When [] we originally bought the
               property, I thought that I was going to live there with a husband and a
               family, and it was going to be bigger. But, over time I realized the
               house was very big. We were barely using the basement. There were
               like 13 acres of property to maintain, and it felt like everything we
               were doing was back in the Fishers area. So, lots of the shopping and
               my work and dentists and doctors, and it just felt like there was a lot
               more going on in Fishers. In addition,. . . it’s very hard to get out in
               the evening to exercise like you-so I have a desire to live in a
               neighborhood where you could go out and you could ride a bike and
               walk and have interaction with other people and kids and it would not
               be so secluded as where we’re at. So, there’s a variety of reasons.




       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 13 of 25
       (Transcript pp. 83-84). In addition, Mother testified that the relocation was not

       intended to thwart Father’s efforts to spend more time with the Child.

       Specifically, Mother stated that the proposed move was only twenty minutes

       from Father’s residence and would not interfere with any of his parenting time,

       or make it unreasonably difficult for him to pick up the Child after school,

       attend church, or participate in the Child’s other activities.


[20]   At the time of the relocation hearing, the Child was enrolled in Eden

       Elementary School in Greenfield, Indiana. Father volunteered at the Child’s

       school to teach the children how to tell time and math skills. Father also had

       lunch with the Child every Friday at school. Father had signed up the Child for

       basketball in Greenfield. On Tuesdays, Father and the Child reviewed the

       Child’s homework, got a snack, and went to the library. On Wednesday,

       Father and the Child went to a fitness center, and thereafter attended church in

       Fishers. On the weekends, Father would pick up the Child at school on Friday

       and they often would visit Father’s family in Illinois. Father had a flexible

       work schedule which allowed him to work from home, and would not be tied to

       his residence for work.


[21]   On the relocation issue, the trial court concluded, in relevant part

               (1) The distance involved in the proposed change of residence is
               minimal as it is only twenty (20) to twenty-five (25) minutes driving
               time.


               (2) The hardship and expense involved for Father to exercise parenting
               time is minimal. Father will be able to continue to exercise the same
               parenting time. There will also be minimal expense involved in
       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 14 of 25
        exercising parenting time as the anticipated drive between the parties’
        residences will be approximately twenty (20) to twenty-five (25)
        minutes.


        (3) The feasibility of preserving the relationship between Father and
        [the Child] through suitable parenting time, including consideration of
        the financial circumstances of the parties, is excellent. The anticipated
        distance between the parties’ homes is minimal and the anticipated
        distance between Father’s home and [the Child’s] school will be
        approximately twenty (20) to twenty-five (25) minutes. Both parties
        have financial resources such that the expense of the increase in
        driving time is not a consideration.


        (4) There is not an established pattern of conduct by Mother, to thwart
        Father’s contact with the child. Father has had ample additional
        parenting time in the past, in addition to his regular parenting time.


        (5) The reasons provided by:
        (A) Mother for seeking relocation are legitimate and in good faith; and
        (B) Father for opposing the relocation of [the Child] failed to show that
        the proposed relocation is not in the best interest of [the Child].


        ****


        (6) b. Pursuant to I.C. 31-17-2.2-5(c), Mother has met her burden of
        proof that the proposed relocation is made in good faith and for a
        legitimate reason.


        c. Pursuant to I.C. 31-17-2.2-5(d), because Mother met her burden of
        proof, the burden shifted to Father to show that the proposed
        relocation is not in the best interest of [the Child]. The Court finds
        that Father has failed to meet his burden of proof that the proposed
        relocation is not in the best interest of [the Child].


(Appellant’s App. p. 48).


Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 15 of 25
[22]   Father argues that the trial court’s conclusions “do not address whether

       Mother’s relocation is in good faith and for a legitimate purpose, but merely

       how Father will be affected by the relocation.” (Appellant’s Br. p. 25).

       Specifically, Father argues that Mother has not met her “burden of proof such

       that the trial court should properly consider the resulting consequences and

       circumstances of the relocation itself, as same is not proof or dispositive in

       determining if relocation is in good faith and for a legitimate purpose.”

       (Appellant’s Br. p. 25). In addition, Father argues in his appellate brief that

       Mother does not go shopping frequently, and she only goes to the doctors and

       dentists for herself and the Child a couple times a year. He further claims that

       similar activities that Mother signed up the Child up for, or attends in Fishers,

       are also available in the Fortville area; and that he had also signed the Child up

       for basketball and at a fitness center in Fortville. Despite Mother’s assertion

       that she had to maintain the thirteen acres, Father claims that Mother leases

       eight of the thirteen acres of land for farming and she only cares for two. In

       addition, Father contends that Mother’s work is approximately thirty to forty

       minutes from their former marital residence, and upon relocation, her commute

       would be lengthened due to busy traffic.


[23]   Father’s argument amounts to nothing more than his disagreement with the

       trial court’s conclusion, and an attempt to convince this court to impermissibly

       substitute its judgment for the judgment of the trial court. At the relocation

       hearing. Mother’s testimony from the divorce hearing that she desired to live in

       that home with the Child, was introduced. However, at the relocation hearing,


       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 16 of 25
       Mother indicated that her circumstances had since changed and she no longer

       wanted to live there. Specifically, Mother stated that she was overburdened by

       the huge home, and could no longer maintain the thirteen acre property

       surrounding the residence. In addition, Mother pointed out that many of her

       activities, such as her work, stores, doctors, and dentists, were located in

       Fishers. Also, Mother stated that she preferred a neighborhood setting where

       she and the Child could exercise in the evenings and interact with people.


[24]   As our court has recognized, if “the requirement of a legitimate and good faith

       reason[ ] posed an inordinately high bar for a relocating parent to meet, it could

       too often prevent trial courts from . . . appropriately deciding the dispute based

       on the best interests of the affected child.” T.L., 950 N.E.2d at 788. Even so,

       we recognize that it would render the relocating parent’s burden of proof

       meaningless if we were to accept as legitimate “any stated reason that is not an

       outright admission that the parent is relocating to interfere with the other

       parent’s rights.” Gilbert v. Gilbert, 7 N.E.3d 316, 326 (Ind. Ct. App. 2014).


[25]   In light of the forgoing, and notwithstanding any evidence indicating that

       Mother’s relocation was in bad faith and for the purpose of distancing the Child

       from Father, the record supports the finding that Mother legitimately desired to

       live in the Fishers area. It was the prerogative of the trial court to accord more

       weight to the evidence favoring Mother, and it is not the role of this court to

       reweigh evidence or assess witness credibility. In re Paternity of X.A.S., 928
N.E.2d 222, 224 (Ind. Ct. App. 2010), trans. denied. Accordingly, we find there



       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 17 of 25
       is sufficient evidence to support the trial court’s finding that Mother’s relocation

       to Fishers was in good faith and for a legitimate purpose.


                                       II. Additional Parenting Time

[26]   Next, Father argues that the trial court abused its discretion by ordering that the

       Child should attend the afterschool program at the YMCA, rather than

       allowing him additional parenting time. Father claims that the trial court’s

       conclusion is “unsupported by any law in Indiana, and impermissibly places the

       Child in the care of a third party, notwithstanding the fitness and availability of

       a natural parent.” (Appellant’s Br. p. 13).


[27]   The Parenting Time Guidelines discuss the opportunity for additional parenting

       time by allowing the non-custodial parent the right of first refusal to provide

       child care:

               Opportunity for Additional Parenting Time. When it becomes necessary
               that a child be cared for by a person other than a parent or a family
               member, the parent needing the child care shall first offer the other
               parent the opportunity for additional parenting time. The other parent
               is under no obligation to provide the child care. If the other parent
               elects to provide this care, it shall be done at no cost.


       Ind. Parenting Time Guideline § I(C)(3). The commentary to this subsection

       explains:

               The rule providing for opportunities for additional parenting time
               promotes the concept that a child receives greater benefit from being
               with a parent rather than a child care provider. It is also intended to be
               practical. When a parent’s work schedule or other regular recurring
               activities require hiring a child care provider, the other parent should

       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 18 of 25
               be given the opportunity to provide the care. Distance, transportation
               or time may make the rule impractical. Parents should agree on the
               amount of child care time and the circumstances that require the offer
               be made.


[28]   The Guidelines imposition of a preference for parental childcare is founded

       upon the premise that it is usually in a child’s best interest to have frequent,

       meaningful, and continued contact with each parent. Shelton v. Shelton, 835
N.E.2d 513, 517-18 (Ind. Ct. App. 2005), summarily aff’d, 840 N.E.2d 835 (Ind.

       2006). It is presumed that the Guidelines apply in all cases which they cover;

       however, a trial court may, within its discretion, determine that a deviation is

       necessary or appropriate. Id. Any such deviation must be accompanied by a

       written explanation. Id.


[29]   In his appellate brief, Father now argues that

               The trial court impermissibly equates statutorily mandated education
               with work related daycare as it is shrouded in the cloak of an
               “enrichment program” when it is nonetheless after school daycare for
               working parents. There is no law supporting the conclusion and Order
               by the trial court that [the Child] should be cared for by a third party
               rather than a natural parent if he or she is available, which Father is.
               In fact, the law supports the opposite conclusion. Namely, it is
               presumed in the Child’s best interests to be cared for by a natural
               parent rather than a third party, both under the IPTG and substantial
               case law analyzing third party custody and grandparent visitation case.
               It appears that the trial court may have relied on fact that the after
               school program offers recreational and learning opportunities that
               parents may not offer, and that same is ‘better’ for [the Child].
               However, simply because a third party may offer better things a court
               may not place a child with a third party over a fit natural parent.
               Moreover, Father offers the same types of activities to [the Child]
               when he provides after school care, such as sports and recreation,
               snacks, and homework time.
       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 19 of 25
(Appellant’s Br. p. 14). With regards to the YMCA afterschool program, the

trial court entered the following findings

        20. [The Child] is currently enrolled in the YMCA After School
        Enrichment Program, an Indianapolis program. [The Child] attends
        the program until 4:00 p.m. on Tuesdays and Wednesdays until Father
        picks her up . . .


        21. The YMCA After School Enrichment Program has one (1) hour
        scheduled for the children to do their homework. There is staff
        available to assist with the homework. The program has weekly
        learning projects, and charitable projects focusing on giving to others.
        The children participate in crafts, cooking, outdoor activities, play time
        and physical activities.


        22. During the 2013-2014 After School Enrichment Program, [the
        Child] played mostly with the boys, with Legos or followed the adults
        around. [The Child’s] attendance was limited because of the time she
        spent with Father.


        23. In the 2013-2014 school year, [the Child] developed social skills,
        plays with girls and boys, plays different games. The YMCA After
        School Enrichment Program has been beneficial to [the Child].

        ****
        26. In the 2013-2014 school year, Father failed to ensure that [the
        Child’s] homework was completed. The After School Enrichment
        Program provides time for the children to complete their homework.


        27. [The Child] missed one homework assignment this school year.
        This occurred while [the Child] was with Father and Mother was in
        Hawaii.

        ****
        31. Father contends Mother is attempting to deny him additional
        parenting time. Mother contends he has had substantial additional
        parenting time since the divorce was final.

Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 20 of 25
               32. Father has had additional parenting time almost every day after
               school during the 2013-2014 school year, when Mother preferred that
               [the Child] attend the YMCA After School Enrichment Program.


       (Appellant’s App. pp. 44-45).


[30]   As noted above, the preamble of the Guidelines notes that deviations from

       these Guidelines by either the parties or the court must be accompanied by a

       written explanation. The requirement for a written deviation rests upon the

       concept of appellate review. By requiring the trial court to proffer an

       explanation for its departure from the Guidelines, we not only force the trial

       court to reflect upon the possible consequences of its change from the normal

       parenting time, we also enable our courts to thoroughly and appropriately

       review the trial court’s deviation and the reasons behind it.


[31]   In the instance case, the trial court concluded that although the Child is well

       bonded with Father, she would benefit from the YMCA afterschool program,

       and it stated, in part, that “[A] big part of parenting is to ensure that a child is

       exposed to a wide variety of opportunities and activities.” (Appellant’s App. p.

       49). The trial court further concluded that “[I]t is in [the Child’s] best interest to

       attend the YMCA After School Enrichment Program, or a similar program,

       because she participates in programs that encourage healthy eating and

       exercise. The YMCA enrichment program also provides assistance to the

       [Child’s] homework.” (Appellant’s App. p. 49).


[32]   Here, the trial court clearly considered the possibility of allowing Father to

       exercise additional parenting time but decided it was in the Child’s best interest
       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 21 of 25
       to attend the afterschool program instead of spending every available moment

       with Father. The Child would exercise, interact and play with other children,

       and she would also get her homework done. Under these circumstances, the

       trial court did not abuse its discretion for not awarding Father additional

       parenting time as requested.


                                                 III. Contempt

[33]   In order to be held in contempt for failing to follow a court’s order, a party must

       have willfully disobeyed the order. City of Gary v. Major, 822 N.E.2d 165, 170

       (Ind. 2005). “The order must have been so clear and certain that there could be

       no question as to what the party must do, or not do, and so there could be no

       question regarding whether the order is violated.” Ind. High Sch. Athletic Ass’n v.

       Martin, 765 N.E.2d 1238, 1241 (Ind. 2002). “A party may not be held in

       contempt for failing to comply with an ambiguous or indefinite order.” Id.

       “Otherwise, a party could be held in contempt for obeying an ambiguous order

       in good faith.” Id. (citing Bowyer v. Ind. Dep’t of Natural Res., 798 N.E.2d 912,

       918 (Ind. Ct. App. 2003)). The determination of whether a party is in contempt

       of court is a matter left to the trial court’s discretion. Id. at 171. We will reverse

       a trial court’s finding of contempt only where there is no evidence or inferences

       therefrom to support it. Id. As with other sufficiency matters, we will neither

       reweigh evidence nor judge witness credibility. Mitchell v. Mitchell, 871 N.E.2d
390, 394 (Ind. Ct. App. 2007).


[34]   The entire premise of Father’s argument is that the trial court never issued an

       order limiting his ability to pick up the Child at times other than his designated
       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 22 of 25
       parenting time. Specifically, Father argues that “the parties were still operating

       under the prior Orders of January 23, 2013 and September 11, 2013, and their

       Agreed Entry of March 12, 2013.” (Appellant’s Br. p. 35). We find this

       premise is incorrect.


[35]   Following the parties’ divorce, the trial court entered the October 2011 Order.

       In that order, the parties had agreed that parenting time would be pursuant to

       the Guidelines, except that Mother would have the Child every Memorial Day

       weekend, and Father, every Labor Day weekend. Also, the order stated that

       Father would have additional parenting time with the Child on Wednesday and

       Friday, and further additional parenting time as long he did not infringe on

       Mother’s parenting time. On January 23, 2013, Mother filed a contempt

       petition with regards to the October 2011 Order, arguing that Father had

       violated the parenting time order for picking up the Child on December 12,

       2012, January 4, 2013, January 11, 2013, and January 21, 2013, and exercising

       parenting time while she was at work. On March 12, 2013, the parties filed

       their Agreed Entry regarding notification and Father’s parenting time.

       Specifically, the Agreed Entry stated that Father may retrieve the Child from

       preschool if Mother was at work, and that the parties should notify each other if

       there was a deviation from the regular parenting time, or a change with the

       Child’s drop-off or pickup times. In addition, the parties were to give each

       other a days’ notice, through text or phone call, as to any change to the Child’s

       pickup or drop-off by 5:00 p.m. Six days after the Agreed Entry was filed,

       Mother filed a contempt petition against Father, alleging that Father appeared


       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 23 of 25
       at the YMCA to take the Child for a treat and it was Mother’s time with Child.

       On September 11, 2013, the trial court issued an order resolving Mother’s

       several pending contempt citations, including Mother’s contempt petition for

       the YMCA incident. The trial court concluded that it was possible for Father to

       have misunderstood that prior orders allowed him to exercise additional

       parenting time while the Child was in daycare, however, because the Child was

       enrolled in preschool, Father’s additional parenting time no longer applied.


[36]   As noted above, On June 26, 2014, the trial court issued the June 26th Order,

       directing Mother to add Father to the pickup list. Despite being added to the

       pickup list, the trial court caution that this did not give Father “carte blanche

       authority” to pick up the Child from school, other than the times specified in

       his parenting time schedule. (Appellant’s App. p. 141). Specifically, Father

       was allowed to have mid-week parenting time on Tuesdays and Wednesdays

       from 4:00 p.m. to 8:30 p.m. In addition, Father’s weekend parenting time was

       to begin Friday when school was out.


[37]   At the contempt hearing, Mother claimed that Father picked the Child up on at

       least four occasions. Specifically, Mother claimed that on November 25, 2014,

       the Child was scheduled to go to the dentist at 3:30 p.m. but Father picked up

       the Child up at 2:00 p.m. from school. On December 4, 2014, it was the

       Child’s birthday and Father was to have Child between 5:00 p.m. and 8:00 p.m.

       Mother offered Father additional parenting time from 4:00 p.m. until 8:30 p.m.,

       however, Father emailed Mother stating that he would be picking the Child up

       from school at 2:00 p.m. On Tuesday December 16, 2014, Father again picked

       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 24 of 25
       the Child up from school at 2:00 p.m. instead of 4:00 p.m. The next day,

       Wednesday December 17, 2014, Father sent a message to Mother informing

       her that he would be picking the Child up from school at 2:00 p.m. that day,

       rather than 4:00 p.m.


[38]   Here, the trial court stated that Father was in violation of the June 26th Order.

       It is undisputed that Father removed the Child from school before his scheduled

       parenting time on at least four occasions. Father simply ignores the June 26th

       Order in his argument, insisting that he has the right to pick up the Child at

       times other than his designated parenting time. It is beyond dispute that the

       trial court had issued the order before the incidents in question and that the

       June 26th Order was intended to prevent the type of conduct that resulted in the

       trial court’s contempt finding. Accordingly, we conclude that that the trial

       court did not abuse its discretion by finding Father in contempt.


                                               CONCLUSION

[39]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion by allowing Mother to relocate, denying Father’s request for

       additional parenting time, or by finding Father in contempt for violating a prior

       parenting time order.


[40]   Affirmed.


[41]   Kirsch, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Opinion 30A01-1502-DR-59 | July 21, 2016   Page 25 of 25